REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a biaxially oriented polyethylene multilayer film comprising a skin layer having a matte surface with a gloss of less than 50% according to ASTM D2457 at 45o and a core layer comprising one or more layers.  The skin layer contains 20-80 wt% of an ethylene-based polymer and 80-20 wt% of a propylene-based polymer.  The ethylene-based polymer of the skin ethylene/C4-C8 -olefin copolymer having a density of 0.910 to 0.930 g/cc.  The difference in storage modulus between the ethylene/C4-C8 -olefin copolymer and the propylene-based polymer is greater than 40 MPa at 110 oC and greater than 18 MPa at 120 oC.  The core layer comprises at least 50 wt% of an ethylene-based polymer based on the weight of all the core layers and comprises at least 50% of the thickness of the film.  The film is oriented at a draw ratio of 2:1 to 6:1 in the machine direction and 2:1 to 11:1 in the cross direction.
	Chu et al. (US 6,534,153 B1) and Bender et al. (US 2013/0212983 A1) represent the closest prior art.  However, in view of the amendments to the claims, the examiner agrees with the applicant (see the last two paragraphs on page 6 of the reply filed 02 February 2022) that neither Chu et al. nor Bender et al., individually or taken together, teach or fairly suggest the invention as claimed.  Specifically, Chu et al. requires HDPE having a density of about 0.940 to 0.980 g/cc to be present in the skin layer and the claims as currently written require the ethylene-based polymer in the skin layer to be an ethylene/C4-C8 -olefin copolymer having a density of 0.910 to 0.930 g/cc - thus excluding ethylene-based polymers such as the HDPE of Chu et al. having a density of 0.940 to 0.980 g/cc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787